 


109 HR 774 RH: Rocky Mountain National Park Boundary Adjustment Act of 2005
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 60 
109th CONGRESS 1st Session 
H. R. 774 
[Report No. 109–108] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2005 
Mrs. Musgrave (for herself and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Resources 
 

June 8, 2005
Additional sponsors: Mr. Beauprez and Mr. Tancredo 

 
June 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To adjust the boundary of Rocky Mountain National Park in the State of Colorado. 
 
 
1.Short titleThis Act may be cited as the Rocky Mountain National Park Boundary Adjustment Act of 2005. 
2.DefinitionsIn this Act: 
(1)Federal parcelThe term Federal parcel means the parcel of approximately 70 acres of Federal land near MacGregor Ranch, Larimer County, Colorado, as depicted on the map. 
(2)MapThe term map means the map numbered 121/80,154, dated June 2004. 
(3)Non-federal parcelsThe term non-Federal parcels means the 3 parcels of non-Federal land comprising approximately 5.9 acres that are located near MacGregor Ranch, Larimer County, Colorado, as depicted on the map. 
(4)ParkThe term Park means Rocky Mountain National Park in the State of Colorado. 
3.Rocky Mountain National Park boundary adjustment 
(a)Exchange of land 
(1)In generalThe Secretary shall accept an offer to convey all right, title, and interest in and to the non-Federal parcels to the United States in exchange for the Federal parcel. 
(2)ConveyanceNot later than 60 days after the date on which the Secretary receives an offer under paragraph (1), the Secretary shall convey the Federal parcel in exchange for the non-Federal parcels. 
(3)Conservation easementAs a condition of the exchange of land under paragraph (2), the Secretary shall reserve a perpetual easement to the Federal parcel for the purposes of protecting, preserving, and enhancing the conservation values of the Federal parcel. 
(b)Boundary adjustment; management of landOn acquisition of the non-Federal parcels under subsection (a)(2), the Secretary shall— 
(1)adjust the boundary of the Park to reflect the acquisition of the non-Federal parcels; and 
(2)manage the non-Federal parcels as part of the Park, in accordance with any laws (including regulations) applicable to the Park. 
 
 
June 8, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
